PeaesoN, J.
There is no error in the decretal order appealed from. The defendants aver that their intestate made ample compensation to Jane Moore for the slaves in controversy, but they do not aver that he purchased without notice of the equity of the plaintiff’s intestate growing out of the petition for partition. On the contrary, the defendantHouston says “that alter the confirmation of the said report, his intestate consulted with him as to the propriety of purchasing the slaves, and as to the title, and observed that he thought if the County Court was good for any thing, the title was good, and this defendant, John P. Houston, said he thought so too.” So, here is an express admission that doubts had been suggested as to the title of Jane Moore, and the intestate of the defendants, after a consultation with his friend in regard to the title, concluded to take the responsibility of making the purchase. This amounts to notice, and he took subject to any equity, or infirmity in the title, and must stand in the shoes of Jane Moore, under whom he claims.
Pee OueiaM, Decretal order affirmed.